Title: Editorial Note
From: 
To: 

GW’s nomination on 22 Dec. 1791 of Thomas Pinckney, Gouverneur Morris, and William Short as ministers at London, Paris, and The Hague, respectively, occasioned significant Senate debates that ultimately involved the meaning of the “advice and consent” provision of the Constitution and the extent of presidential authority over foreign affairs. Early in his first administration the president had sought to fulfill that provision by appearing personally before the Senate on the matter of negotiations with the Creek Indians, expecting a swift consultation. The insistence of several senators to have the Creek negotiations turned over to the Senate for fuller deliberation, however, had frustrated GW’s desire, and he did not again formally seek the advice of the Senate. GW’s department heads did appear before the Senate to explain policies and proposals, but GW delivered in writing, without explanation, all nominations for appointments requiring Senate confirmation. GW’s nomination of Pinckney, Morris, and Short to diplomatic posts in Europe continued this practice but represented a more substantial challenge to Senate authority. Although the Foreign Intercourse Act of July 1790, which provided for appropriations to support ministers at the major courts of Europe, approved the principle of appointing officers at that grade, the statute authorized no specific posts. When the president did not consult the Senate in late 1791 on the posting of American ministers abroad but simply required its confirmation or rejection of the appointment of his nominees, several senators regarded this as an executive encroachment on the prerogatives of the Senate. Consequently, discussion in the Senate quickly turned from the fitness of the nominees to the general issue of the placement of American ministers abroad. The nominations stalled on 29 Dec. 1791, when the Senate postponed further consideration of the nominees and took up a motion “That, in the opinion of the Senate, it will not be for the interest of the

United States to appoint Ministers Plenipotentiary to reside permanently at foreign Courts.” The next day an amendatory motion was submitted, which read “That the Senate do not possess evidence sufficient to convince them that it will be for the interest of the United States to appoint Ministers Plenipotentiary to reside permanently at foreign Courts.” The nominations and two motions were then turned over to a committee consisting of senators Caleb Strong, Aaron Burr, Richard Henry Lee, Oliver Ellsworth, and James Gunn. The debate revived the earlier disagreement between GW and the Senate about the extent of presidential authority over diplomatic appointments, and it revealed divisions within the Senate over the creation of a permanent diplomatic establishment in Europe. Senators opposed to appointing any ministers allied themselves with those who particularly objected to the appointment of Gouverneur Morris to Paris. Thomas Jefferson reported to Short on 3 Jan. 1792 that the opposing sides had failed to reach a workable compromise after twelve days and that “no mortal not even of their own body can at this moment guess the result.” GW learned the details of the Senate debate of 29–30 Dec. from notes taken by Senator Benjamin Hawkins of North Carolina (Document I). Hawkins sent Jefferson a copy of them on 3 Jan. 1792 with a suggestion that they be shown to GW, explaining that he thought the “right contended for as exclusively in the President” was “questionable.” He urged Jefferson, and through him, the president, to submit the need for the appointment to the judgment of the Senate. The same day Jefferson received a note from Caleb Strong of the Senate committee requesting a conference with him on the nominations. Strong’s request reflected a moderate position in the Senate debate. Less moderate was Senator William Few’s insistence that it was improper for the Senate to act on the nominations “without its previous advice with respect to the measure” and that the president ought to appear personally before the Senate to explain the need for the appointments. GW was unwilling to comply with Few’s demands after his frustrating experience during the summer of 1789. GW and Jefferson probably met on 3 Jan. 1792 to discuss the proposed conference, and Jefferson then may have drafted a message to the Senate, asserting that the president was the sole judge of the places to which diplomats should be sent and that Senate authority was limited to consenting or withholding consent to the persons nominated (Document II). That undated message was never sent. The president and the secretary of state opted for a more conciliatory approach, and Jefferson met with the Senate committee that same evening to present his justification of the appointments (Document III). The committee

was not entirely persuaded and reported on 6 Jan. 1792 “That, from the facts communicated to them, they are of opinion that there is now a special occasion for appointing a Minister to the Court of London. The Committee submit to the consideration of the Senate, the information they have received relative to the expediency of appointing Ministers at the Courts of Paris and the Hague, at this time.” The Committee then submitted all the information in its possession relating to the propriety of the nominations. A motion to postpone consideration of the committee report and adopt the first of the original motions rejecting the proposal to appoint ministers plenipotentiary was defeated, and the Senate agreed to the first sentence of the committee report. The Senate then took up a resolution to consent to the appointment of Thomas Pinckney as minister plenipotentiary to Great Britain. This resolution was postponed while the Senate considered a resolution “That a special occasion now exists for appointing a Minister Plenipotentiary to the Court of France.” This resolution was adopted by a vote of 19 to 7. Further consideration of GW’s message of 22 Dec. was put off until 11 Jan. 1792, the same day GW submitted the nominations of Short and William Carmichael to be “Commissioners Plenipotentiary” to negotiate a treaty with Spain for the opening of the Mississippi. This message may have been timed to affect consideration of Short’s nomination to The Hague. On 12 Jan. the Senate confirmed Morris as minister plenipotentiary to France and Pinckney as minister plenipotentiary to Great Britain but postponed consideration of the propriety of appointing a minister resident to The Hague, and Short to that post, until 16 Jan. 1792. Morris’s letter of credence was signed and sealed on 23 Jan. and sent to the new minister with an unsealed copy by the secretary of state the same day. On that date also the Senate first disposed of the general issue of diplomatic representation at The Hague. It divided 13–13 on whether to set aside a motion “That there is not, in the opinion of the Senate, any present occasion that a Minister should be sent to the Hague,” but Vice-President John Adams broke the tie in favor of setting the motion aside. The Senate then voted 15–11 to confirm Short’s nomination as minister plenipotentiary. GW signed and sealed Short’s letters of credence to the Netherlands States General and Stadtholder William V, Prince of Orange, on 23 Jan., and Jefferson sent them to Short the same day with his commission, unsealed copies of his letters of credence, and a letter for the French foreign minister announcing the close of Short’s mission as chargé d’affaires. The last of GW’s three appointments was thus confirmed, but the disagreement between the Senate and the president over their relative authority, as well as the

practical meaning of the “advice and consent” provision of the Constitution, remained unresolved.